Name: Commission Regulation (EEC) No 2274/92 of 3 August 1992 re-establishing the levying of customs duties on products of category 35 (order No 40.0350), originating in Pakistan and China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries;  Asia and Oceania
 Date Published: nan

 No L 220/ 18 Official Journal of the European Communities 5. 8 . 92 COMMISSION REGULATION (EEC) No 2274/92 of 3 August 1992 re-establishing the levying of customs duties on products of category 35 (order No 40.0350), originating in Pakistan and China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply Whereas, in respect of products of category 35 (order No 40.0350), originating in Pakistan and China, the rele ­ vant ceilings amount to 264 and 53 tonnes respectively ; Whereas on 9 June 1992 imports of the products in ques ­ tion into the Community, originating in Pakistan and China, a country covered by preferential tariff arrange ­ ments, reached and were charged against those ceilings ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Pakistan and China, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff prefe ­ rences for 1991 in respect of textile products originating in developing countries ('), extended into 1992 by Council Regulation (EEC) No 3387/91 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for each category of products in Annexes I and II thereto individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the coun ­ tries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-establioshed at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 8 August 1992 the leving of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in Pakistan and China : Order No Category(unit) CN code Description 40.0350 35 5407 10 00 Woven fabrics of synthetic fibres (continuous), (tonnes) 5407 20 90 other than those for tyres of category 114 \ 5407 30 00 5407 41 00 5407 42 10 5407 42 90 5407 43 00 5407 44 10 5407 44 90 5407 51 00 5407 52 00 , 5407 53 10 5407 53 90 5407 54 00 5407 60 10 5407 60 30 5407 60 51 5407 60 59 5407 60 90 l 5407 71 00 5407 72 00 5407 73 10 0 OJ No L 370, 31 . 12. 1990, p. 39. (2) OJ No L 341 , 12. 12. 1991 , p. 1 . Last amended by Council Regulation (EEC) No 1509/92 (OJ No L 159, 12. 6 . 1992, p. !) ¢ 5. 8 . 92 Official Journal of the European Communities No L 220/ 19 Order No Category(unit) CN code Description 40.0350 5407 73 91 (cont'd) 5407 73 99 5407 74 00 5407 81 00 5407 82 00 5407 83 10 5407 83 90 5407 84 00 5407 91 00 I 5407 92 00 5407 93 10 5407 93 90 5407 94 00 I ex 5811 00 00 ex 5905 00 70 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 August 1992. For the Commission Christiane SCRIVENER Member of the Commission